Citation Nr: 0410247	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  01-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved 
pension benefits in the calculated amount of $5,253.00


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from March 1969 to March 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto Rico 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In March 1999, the appellant was granted non- service 
connected pension and he was thereafter advised of the necessity 
for reporting income from all sources and any changes in family 
income or net worth promptly.

2.  Effective in May 2000, the RO terminated the appellant's 
pension payments due to excess income which resulted in the 
current overpayment of $5,253.00.

3. The appellant's failure to provide timely and accurate 
information to the VA concerning income is not shown by the 
evidence of record to constitute fraud, misrepresentation of a 
material fact, or bad faith.

4.  The appellant was at fault in the creation of the debt.

5.  Collection of the debt would deprive the appellant of the 
basic necessities of life and defeat the purpose of the benefit.


CONCLUSION OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith by the 
appellant.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2003).

2.  Recovery of the overpayment of VA pension benefits in the 
calculated amount of 5, 253.00 would be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.965, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, which made several amendments to 
the laws governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations. These changes have 
been codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).

However, these changes are not applicable to claims such as the 
one herein at issue. In Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, and 
that the provisions of the VCAA are relevant to a different 
Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, 
its implementing regulations) is not for application in this 
matter.
 
Factual Background.

In January 1999 the veteran filed a claim for non-service 
connected pension benefits.  At that time he reported that he last 
worked in March 1998.  He report no family income.  In.March 1999, 
the veteran was granted non-service connected pension benefits 
with payment effective from December 1, 1998.  In a VA Report of 
Telephone Contact, dated in March 1999, the veteran stated that he 
was receiving income in the amount of $260.00 a month derived 
solely from a state insurance fund.  He indicated that he was 
separated from his wife and was not contributing any income to 
her.

By two letters dated in April 1999, the veteran, in connection 
with the commencement of his award, was advised that his receipt 
of pension benefits was directly related to his countable income 
or net worth, and of his responsibility to promptly report any 
changes in his income or net worth and that when reporting such 
income, he was to report the total amount and source of all income 
received.  He was also advised at that time that failure to report 
all earned income, in a timely fashion, could result in the 
creation of an overpayment in his account.

In January 2000 the veteran. submitted his Improved Pension 
Eligibility Verification Report (IPEVR).  At that time he reported 
that he was receiving monthly social security payments of $654.  
In July 2000 the veteran was informed that the RO was proprosing 
to stop his pension benefits based on a discrepancy in income.

In a July 2000 statement the veteran indicated that he had sent 
the RO the information requested.  In November 2000 the veteran 
was informed that his pension payments were terminated due to 
excess income. An overpayment in the amount of $5, 253.00 was 
created.   

In an IPEVR received in November 2000, the veteran reported 
monthly income received from both the Social Security 
Administration and the "FSE" in the amounts of $623.00 and 
$150.00, respectively.

Received in February 2001 were financial reports submitted by the 
veteran.  The veteran reported he was married and his monthly 
income consisted of Social Security payments of $537.00.  He 
further reported that his monthly expenses amounted to $893.00.  
Thess expenses were as follows: $40 for utilities; $250 for food; 
$300 for medical; and $303 for car expenses.  He reported no 
assets.

The veteran request for a waiver of his indebtedness was referred 
to the Committee for consideration.  It was the determination of 
the Committee in March 2001 that the veteran acted in bad faith in 
his failure to accurately report his income. Thus, waiver was 
precluded.

In April 2004 it was reported that the veteran was awarded a 
partial disability in the amount of $4, 387.50 effective in April 
1999 and was paid $150 per month.  There was no balance to be 
paid.

Analysis

The law precludes waiver of recovery of an overpayment or waiver 
of collection of any of the indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.963(a) (2001).

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a loss to the 
government." A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the ... Government." The 
Board also notes that any misrepresentation of material fact must 
be "more than non-willful or mere inadvertence." 38 C.F.R. § 
1.962(b) (2001).

As previously indicated, the amount of the overpayment is not in 
dispute.  The record shows that the appellant was informed as to 
his responsibilities as a VA benefits recipient and that he failed 
to timely and accurately report income information.  As a result 
of his failure, his pension benefits were terminated, giving rise 
to the overpayment.  

In this regard the record indicates that the veteran was awarded 
social security benefits subsequent to the March 1999 grant of 
pension benefits.  This information was not reported until the 
January 2000 IPEVR.  He also neglected to report the amount of any 
monthly payment from the state insurance fund.  The Board finds 
that this was an oversight by the appellant as he had previously 
informed the RO of this information.  After reviewing these facts, 
the Board finds that the delay in reporting the social security 
payment and in omitting the payments from a state insurance fund 
do not demonstrate the necessary intent to warrant a finding of 
fraud, misrepresentation, or bad faith.

The next issue which must be addressed is whether collection of 
the debt would be contrary to the principles of equity and good 
conscience.  If there is no indication of fraud, 
misrepresentation, or bad faith, as in this case, recovery of the 
overpayment of benefits under laws administered by the Secretary 
of Veterans Affairs is prohibited if the Secretary determines that 
recovery would be against equity and good conscience. 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances in a 
particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.

In such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether recovery of 
the overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; whether repayment of the 
debt would defeat the purpose for which it was intended; and 
whether the debtor changed his position to his detriment. 38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.

Concerning fault, the record reflects that the overpayment was 
based in untimely and inaccurate financial information.  Thus, the 
veteran was at fault in creation of the debt.

In reviewing the appellant's financial report, the Board notes 
that, at that time, the appellant's monthly income exceeded his 
monthly expenses by approximately $356. The Board finds that 
collection of the overpayment would in fact deprive the appellant 
of the basic necessities of life.  This, in turn, defeats the 
purpose of the pension benefits program.  The Board further finds 
that any degree of unjust enrichment is out weighed by the 
previously discussed findings.  There is no evidence of record to 
indicate that the appellant relinquished a valuable right or 
incurred a legal obligation as a result of his reliance on these 
additional VA benefits. 38 C.F.R. § 1.965(a). 

After weighing the evidence, the Board finds that recovery of the 
overpayment would violate the principles of equity and good 
conscience.  38 C.F.R. §§ 1.963, 1.965.  Thus, the Board concludes 
that a waiver of recovery of the overpayment of pension benefits 
at issue in this appeal is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of improved 
pension benefits in the calculated amount of $5,253.00 is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



